 1 CLARK COUNTY SCHOOL DISTRICT
   OFFICE OF THE GENERAL COUNSEL
 2 S. SCOTT GREENBERG
   Nevada Bar No. 4622
 3 5100 W. Sahara Ave.
   Las Vegas, Nevada 89146
 4 (702) 799-5373
   Email: greens2@nv.ccsd.net
 5 Attorney for Defendants CCSD, CCSDPD
   Skorkowsky, Malich, Barton, Ketsa and
 6 Young
 7
                        UNITED STATES DISTRICT COURT
 8
                               DISTRICT OF NEVADA
 9
10   JAMES W. LESCINSKY,                    CASE NO.
                                            2:18-CV-01479-JAD-CWH
11              Plaintiff,

12   v.
                                            STIPULATION TO EXTEND DATE TO
13   CLARK COUNTY SCHOOL DISTRICT, a        FILE REPLY IN SUPPORT OF MOTION
     political subdivision of the           TO DISMISS
14   State of Nevada, et al.
                                            (First Request)
15              Defendants.

16
          COME NOW the parties, by their counsel of record, and hereby
17
     stipulate and agree that Defendants CCSD,        CCSDPD, Skorkowsky,
18
     Malich, Barton, Ketsa and Young may have up to and including
19
     November 19, 2018, to file the reply in support of their motion to
20
     dismiss.   The opposition was filed November 3rd and the reply is
21
     currently due November 13th.     This is the first request to extend
22
     the reply deadline.     This short extension of less than one week is
23
     being requested in good faith because of defense counsel’s other
24
     work commitments during the week of November 5th and the intervening
25
     Veteran’s Day holiday. Plaintiff’s lawsuit alleges numerous federal
26
     and state law claims and this short extension is to allow defense
27
     counsel to finalize the reply brief.
28
 1        Therefore, it is respectfully requested that Defendants be
 2 allowed up to November 19, 2018, to file the reply brief for their
 3 motion to dismiss.
 4        DATED this 9th day of November, 2018.
 5
   CLARK COUNTY SCHOOL DISTRICT            THE GRIMES LAW OFFICE
 6 Office of the General Counsel
 7 By:     /s/ S. Scott Greenberg          By:/s/ Melvin R. Grimes
          S. SCOTT GREENBERG                    MELVIN R. GRIMES
 8        Nevada Bar No. 4622                   Nevada Bar No. 12972
          5100 W. Sahara Ave.                   808 S. 7th Street
 9        Las Vegas, Nevada 89146               Las Vegas, NV 89101
          (702) 799-5373                        (702) 347-4357
10        Attorney for Defendant CCSD           Attorney for Plaintiff
11
     GREENBERG TRAURIG, LLP
12
   By: /s/s Kara B. Hendricks
13    KARA B. HENDRICKS
      Nevada Bar No. 7743
14    10845 Griffith Peak Drive
      Ste. 600
15    Las Vegas, NV 89135
      Attorneys for Defendant Klemp
16
17
18
19 IT IS SO ORDERED:
20
21 Date:
                                   U.S.
                                   UNITED MAGISTRATE    JUDGE JUDGE
                                            STATES DISTRICT
22
                                   Dated: November 14, 2018.
23
24
25
26
27
28

                                     -2-
